Citation Nr: 1514223	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-30 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for right hallux valgus/rigidus.

2.  Entitlement to an initial compensable rating for left hallux valgus/rigidus.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



REMAND

The Veteran served on active duty from May 1986 to December 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A remand is necessary in this matter so that VA can meet its duty to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

With regard to the Veteran's claim of service connection for tinnitus, when VA undertakes to provide a VA examination or opinion, it must ensure that the resulting examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In April 2011, the Veteran was afforded a VA audiology examination in connection with his claim.  In the resulting examination report, the examiner stated that, based on hearing tests conducted during service, and the current audiological assessment, it was his opinion that the Veteran did not have hearing damage while in service, and his reported tinnitus was consequently less likely as not caused by or a result of noise exposure while in service.  

The Board notes that a lay person is competent to report symptoms, such as tinnitus, at any time.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus is the type of disorder associated with symptoms capable of lay observation, as it may be diagnosed by its unique and readily identifiable features, so is not "medical in nature").  Thus, a veteran is competent to provide evidence of experiencing tinnitus during military service despite a lack of notation in the service treatment records.  In the present case, the Veteran's April 2011 examination report reflects that the Veteran reported experiencing tinnitus since service, and it is not apparent that the VA examiner considered those statements in forming an opinion.  Although the examiner's opinion might be read to mean that, because hearing acuity was normal, there was no damage to the auditory nerve and therefore no medical basis for attributing tinnitus, which would also have its origin in neurologic damage caused by acoustic trauma, to the Veteran's military service, this is not what the examiner said.  To infer from the opinion that the Veteran's statements regarding onset could not be believed because of what the examiner said would require the Board to arrive at its own medical conclusions regarding the possible causes of tinnitus.   Therefore, the Board remands the claim so that further medical explanation may be obtained, especially in light of the Veteran's statements that he has experienced tinnitus since service.

Concerning the Veteran's claim for initial compensable disability ratings for his bilateral hallux valgus/rigidus, the Board finds that a remand is also necessary.  The duty to assist requires VA to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  

Here, the Board notes that in the Veteran's May 2011 VA examination report, it is indicated that "LRMC recommends surgery to correct."  While this reference is vague, it does indicate that the Veteran has received treatment for his condition, and as such, should be given the opportunity to identify the treatment provider so that the documentation can be associated with his claims file.  Similarly, the Board notes that, in his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran specifically indicated that he has received treatment for his condition at the podiatry clinic at the United States Air Force Academy (USAFA) and the Evans Army Medical Center.  Although this statement alerted the RO to the existence of such documents, no effort has been made to obtain such documents; nor has the Veteran been specifically requested to authorize VA to obtain those records.  

Additionally, where, as in the case of the Veteran's bilateral foot condition, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In his statement submitted with his VA Form 9, the Veteran asserted that his foot condition had increased in severity, making it increasingly harder for him to walk without significant pain in both feet.  Given this assertion, and the fact that it has been nearly four years since the Veteran's previous VA examination concerning his foot condition, the Board finds that a remand is necessary so that a new VA examination may be scheduled to assess the present state of the Veteran's bilateral foot disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (2012); 38 C.F.R. §§ 3.327(a) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, in order to obtain any additional evidence pertinent to the claims on appeal.  Specifically, request that the Veteran provide information concerning any private or VA treatment he may have received for either his tinnitus or his foot disability, to include records from the Evans Army Medical Center, and the podiatry clinic at the USAFA.  

Thereafter, the agency of original jurisdiction (AOJ) should make all reasonable efforts to obtain any records the Veteran identifies and authorizes VA to obtain on his behalf.  VA treatment records, if any, should also be sought.

2.  Following receipt of records, schedule the Veteran for a VA examination to determine the severity of his bilateral hallux valgus/rigidus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should specifically be asked to indicate whether the disability is equivalent to amputation of the great toe.

3.  Thereafter, return the record to the April 2011 VA examiner for an addendum opinion regarding the etiology of the Veteran's tinnitus.  The claims file and a copy of this remand must be made available to the examiner.  If the April 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  (The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.)  

The VA examiner should review the entire record pertaining to the Veteran's tinnitus.  Specifically the VA examiner must review and consider the Veteran's statements regarding his in-service noise exposure and history of symptomatology, to include his assertions that tinnitus began during his active military service and has continued since.  

Thereafter, the VA examiner should provide an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current tinnitus had onset in service or is otherwise related to his military service, to include his in-service noise exposure.  The examiner must give a medical explanation for accepting or rejecting the Veteran's statements regarding his continuity of symptoms since service.  

4.  After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claims in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

